DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner would like to point out that print job is not defined but image forming job is defined in applicants Specification as “the term "image forming job" as used herein may mean various jobs related to an image (e.g., printing, copying, scanning, or faxing), such as forming an image or creating/storing/transmitting an image file. In addition, the term "job" may mean not only an image forming operation but also a series of processes necessary for performing an image forming operation.” 
Furthermore Claim 1 as it currently stands does not have a link between the print job and start information. In other words, the start information is not necessary for the initiation of the print job. A suggested amendment would be “a print engine to carry out a print job using a toner from a toner cartridge, initiates the print job by sending start information…”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-11, 14 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ignatchenko et al. US 2014/0270814 A1 (Ignatchenko). 
Regarding claim 1, Ignatchenko teaches an image forming apparatus, comprising: 
a print engine (140A) to carry out a print job using a toner from a toner cartridge (110); 
a communication apparatus (¶0032) to receive start information from a memory chip (container key 214 and device identifier 216) attached to a toner refill apparatus (210) for refilling a toner in the toner cartridge (¶0030); and
a processor (central server 230) to identify whether the toner refill apparatus is available based on the start information received from the memory chip of the toner refill apparatus (¶0038).  

Regarding claim 2, Ignatchenko teaches the image forming apparatus as claimed in claim 1, wherein the processor is to, based on identifying that the toner refill apparatus is available (322), or refill time information of the toner cartridge in the memory chip (¶0023).
Regarding claim 3, Ignatchenko teaches the image forming apparatus as claimed in claim 2, wherein the processor is to encrypt information to be stored in the toner refill apparatus and store the encrypted information in the memory chip 3
Regarding claim 4, Ignatchenko teaches the image forming apparatus as claimed in claim 1, wherein the processor is to identify whether the toner refill apparatus is available using the start information or cartridge information received from the memory chip (container key 214 and device identifier 216) attached to the toner refill apparatus (¶0035-¶0038).  
claim 5, Ignatchenko teaches the image forming apparatus as claimed in claim 4, wherein the processor is to: 
collect information stored in the memory chip (container key 214 and device identifier 216), decode the collected information, and identify whether the toner refill apparatus is available using at least one of the start information or the cartridge information from among the decoded information (¶0035-¶0038).  
Regarding claim 6, Ignatchenko teaches the image forming apparatus as claimed in claim 4, wherein the processor is to identify that the toner refill apparatus is available, based on the start information having a preset value (public key) or the start information not having a preset value (nonce) and the cartridge information received from the memory chip (container key 214 and device identifier 216) being identical to information about the toner cartridge (¶0035-¶0038).  
Regarding claim 7, Ignatchenko teaches the image forming apparatus as claimed in claim 6, wherein the processor is to, based on the start information not having a preset value (nonce) and the cartridge information received from the memory chip (container key 214 and device identifier 216) being identical to the information about the toner cartridge, identify whether the tonerWO 2020/009277PCT/KR2018/011673 23refill apparatus is available based on refill time information received from the memory chip (¶0034, ¶0045).  
Regarding claim 8, Ignatchenko teaches the image forming apparatus as claimed in claim 6, wherein the processor is to, based on the start information not having a preset value (nonce) and the cartridge information received from the memory chip (container key 214 and device identifier 216) being identical to the information about the toner cartridge, identify 
Regarding claim 9, Ignatchenko teaches the image forming apparatus as claimed in claim 1, wherein the toner cartridge includes a customer replaceable unit monitoring (CRUM) apparatus storing information about the toner cartridge (database 235), and wherein the processor is to, based on identifying that the toner refill apparatus is available, store information about the toner refill apparatus in the CRUM apparatus of the toner cartridge (¶0031).  
Regarding claim 10, Ignatchenko teaches the image forming apparatus as claimed in claim 9, wherein the processor is to compare information about the toner refill apparatus stored in the memory chip (container key 214 and device identifier 216) of the toner refill apparatus with information received from the CRUM (235) apparatus and identify whether the toner refill apparatus is available (¶0037-¶0038).  
Regarding claim 11, Ignatchenko teaches the image forming apparatus as claimed in claim 1, wherein the processor is to, based on a refill of toner from the toner refill apparatus being completed, store complete information in the memory chip (chip 115 may write the amount of toner, ¶0030).  
Regarding claim 14, Ignatchenko teaches the image forming apparatus as claimed in claim 1, 
wherein the toner cartridge includes a plurality of terminals for electrical connection with the memory chip of the toner refill apparatus, and 

Regarding claim 15, Ignatchenko teaches a communication method of an image forming apparatus, the method comprising: 
receiving start information from a memory chip (container key 214 and device identifier 216) attached to a toner refill apparatus for refilling a toner in a toner cartridge (¶0030-¶0032), 
identifying whether the toner refill apparatus is available using the received start information (308-310); and 
based on identifying that the toner refill apparatus is available, storing at least one of serial information, or refill time information of the toner cartridge in the memory chip (FIG> 3C).
Ignatchenko differs from the instant claimed invention by not explicitly disclosing: the start information including an indicator of whether the toner refill apparatus has been previously connected to the image forming apparatus. However, this is suggested because the purpose of Ignatchenko is to prevent unauthorized cartridges from being used and teaches the cartridge information is sent to a server which validates the cartridge (¶0036-¶0040), and if a cartridge has already been refilled and recorded that would indicate the cartridge is being duped and authorization should not take place. In other words, previous history can be used to determine that validity of a cartridge. It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use previous history as a factor in the validation process taught by Ignatchenko since the purpose of the validation process is to 
Regarding claim 16, Ignatchenko teaches an image forming apparatus, comprising: 
a print engine (140A) to carry out a print job using a toner from a toner cartridge (110); 
a communication apparatus (¶0032) to receive start information and cartridge information from a memory chip (container key 214 and device identifier 216) attached to a toner refill apparatus (210) for refilling a toner in the toner cartridge (¶0030); and
a processor (central server 230) to 
identify whether the toner refill apparatus is available based on the start information or the cartridge information received from the memory chip of the toner refill apparatus (¶0038), identify that the toner refill apparatus is available based on the start information having a preset value (public key) or the start information not having a preset value (nonce) and the cartridge information received from the memory chip being identical to information about the toner cartridge (¶0035-¶0038), and 
based on the start information not having the preset value and the cartridge information received from the memory chip being identical to the information about the toner cartridge, identify whether the toner refill apparatus is available based on at least one of refill time information received from the memory chip (container key 214 and device identifier 216), the refill time information including an indicator of a time point at which the toner refill apparatus was previously connected to the image forming apparatus, or complete information received from the memory chip, the complete information including an indicator that a toner injection using the toner refill apparatus has been previously completed (¶0034, ¶0045).  

Regarding claim 17, Ignatchenko teaches the image forming apparatus as claimed in claim 16, wherein the processor is to, based on identifying that the toner refill apparatus is available, 5Appl. No.: 17/058,271 Amendment dated: December 3, 2021 Reply to Office Action of: September 16, 2021 
store at least one of serial information, the start information, or the refill time information of the toner cartridge in the memory chip (¶0030-¶0031.
Regarding claim 18, Ignatchenko teaches the image forming apparatus as claimed in claim 17, wherein the processor is to encrypt information to be stored in the toner refill apparatus and store the encrypted information in the memory chip (¶0037).
Regarding claim 19, Ignatchenko teaches the image forming apparatus as claimed in claim 16, wherein the processor is to: collect information stored in the memory chip, decode 
Regarding claim 20 Ignatchenko teaches the image forming apparatus as claimed in claim 16, wherein the toner cartridge includes a customer replaceable unit monitoring (CRUM) (235) apparatus storing information about the toner cartridge, and wherein the processor is to, based on identifying that the toner refill apparatus is available, store information about the toner refill apparatus in the CRUM apparatus of the toner cartridge (¶0037-¶0038).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ignatchenko et al. US 2014/0270814 A1 (Ignatchenko) and Takahashi et al. US 2006/0051106 A1 (Takahashi).
Regarding claim 12, Ignatchenko teaches the image forming apparatus as claimed in claim 1. Ignatchenko differs from the instant claimed invention by not explicitly disclosing: the toner cartridge includes a sensor. However, toner cartridges with sensors are very common elements. Takahashi teaches a sensor 138 sensing an amount of toner in the toner cartridge, and wherein the processor is to identify whether a refill of toner is completed based on a toner amount sensed by the sensor (¶0096). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the sensor taught by Takahashi 
Regarding claim 13, Ignatchenko teaches the image forming apparatus as claimed in claim 1. Ignatchenko differs from the instant claimed invention by not explicitly disclosing: a display. However, displays are well-known in image forming apparatus. Takahashi teaches a display (298) to, based on identifying that the toner refill apparatus is not available, display a message indicating that it is impossible to perform a refill (¶0175). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the display taught by Takahashi with the device taught by Ignatchenko since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable result of information being displayed to the user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA L ELEY/
Examiner, Art Unit 2852